DETAILED ACTION
Claims 1-66 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/25/22, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (Pub. No. US 2017/0039121 A1) [0003] lines 1-10 and [0022] lines 1-6 which is able to show the specifics of having a plurality of test cases for testing when a product feature conforms to specifics thus viewed as testing where the product feature fails and with the plurality of testing viewed as being able to determine failure for a plurality of features getting tested.

Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 14 lines 9-10) that the cited prior art Beyel does not indicate an action performed in response to product testing instructions presented in a testing interface, (Argument 2; Remarks pg. 14 lines 17-22) argues that the teachings of Jensen contradict with the teachings of Beyel, (Argument 3; Remarks pg. 15 lines 11-14) that Jensen does not provide any and all user instructions and not product testing instruction, (Argument 4; Remarks pg. 16 lines 13-16)that Jensen and Beyel are non-analogous art, (Argument 5; Remarks pg. 16 line 28- pg. 17 line 2)Jensen does not teach product testing instructions.

With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) where Beyel [0073] lines 4-13 and [0075] lines 5-18 are used to show the specifics of the recording and replaying tied to the testing of software products and Jensen [0011] lines 4-11 and [0022] shows the specifics of providing/prompting testing instructions to a user to perform specific action thus showing a type of testing interface and together can be seen as indicate an action performed in response to product testing instructions presenting in a testing device.

As to argument 2, Beyel [0048] lines 1-6 showing that all permutations of inputs and output of recorder traffic are recorded thus would not exclude specific input provided by instructions seen in Jensen and thus not viewed as in contradiction with each other.

As to argument 3, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as the teachings of Jensen [0011] lines 4-11 and [0022] lines 14-20 are used to show the presenting of testing instruction to a user that can then prompt as user action responses to those instructions including interaction with the display where the new teachings disclosed above in Liu shows the specifics of testing product features instructions.

As to argument 4, in response to applicant's argument that Jensen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as seen argued above and in pervious actions that the recording and replay actions for testing can include all possible input and outputs thus viewed as including input from provided instruction to the user where Jensen is providing users with instructions that can cause user to interact with the user interface thus viewed as relevant analogous art as pertinent to the problem being solved in providing an interactive environment between instructions and users to get results/feedback/information.

As to argument 5, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as it is seen in Jensen [0011] lines 4-11 and [0022] the interaction with the interface that does include received tough input from the user in the user interface in response to testing prompts, where it is seen in the specifics of Liu [0003] lines 1-10 and [0022] lines 1-6 show the specifics of product features testing and being able to determine testing failure associated with the teachings, where Beyel [0073] lines 4-13 and [0075] lines 5-18 shows the specifics of recording and replaying testing including all possible input and outputs being recording and thus viewed as including input provided by users acting under testing instructions.  Thus, together can be seen as related to product testing instructions

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 30, 32, 35, 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel et al. (Pub. No. US 2018/0300228 A1) in view of Jensen et al. (Pub. No. US 2019/0175011 A1) and further in view of Liu et al (Pub. No. US 2017/0039121 A1).

As to claims 1, 32 and 63, Beyel discloses an electronic product testing system, comprising: a retrieving module configured to access an electronic file, the electronic file containing data generated based on a testing of a first product that the data indicating an action performed by a person to interact with a graphical feature of the first product in response to product testing instruction (Beyel [0019] lines 1-5  [0073] lines 4-13 and [0075] lines 5-18; which shows the ability to retrieve stored recorded records for later replay that can be used with testing where the recording information can be recording user interaction/input for the record where the user interface that incorporates the user input can be viewed as graphical thus can be viewed as user interaction with graphical features, where the specific actions being in response to testing instructions can be seen specifically disclosed below); and
a testing device having a processing unit configured to perform testing of a second product based on the data in the electronic file, wherein the testing device is configured to repeat the action based on the data in the electronic file to interact with a of the second product wherein the first product comprises a first software, wherein the second product comprises a second software, and wherein at least a part of the second software is different from the first software (Beyel [0073] lines 4-19 and [0075] lines 5-18; which shows that the testing on a plurality of different software using the recorded records during the replay can be used to test different revisions of the software and thus viewed that there would be differences in the software otherwise there would not be different revisions, where the replay can be viewed as the injection of the recorded input thus viewed as a repeat of the action based on the recorded data in the file thus for recorded user input would inject recorded user input, viewed as the interaction)


Beyel does not specifically discloses presenting in a testing interface to test the first product to a user to interact with a graphical feature in response to product testing instruction.

However, Jensen discloses presenting in a testing interface to test the first product to a user to interact with a graphical feature in response to product testing instruction (Jensen [0011] lines 4-11 and [0022] lines 14-20; which shows being able to present test instructions to a user and prompt the user to response that can include taking actions, where actions taken can be viewed as interaction with the display since the display is for displaying instructions to the user can also receive touch input from the user thus viewed as action results).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jensen, showing an interactive testing display for user, into the testing system of Beyel, for the purpose of increasing usability of a testing device, as taught by Jensen [0005] and [0022].

Beyel as modified by Jenses does not specifically disclose wherein the testing interface to test whether a feature of the product fails or not; and test whether a feature of the second product fails or not.

However, Liu discloses wherein the testing interface to test whether a feature of the product fails or not of (Liu [0003] lines 1-3 and [0022] lines 1-6; which shows a test case for specific product feature to determine in the feature conforms to the specification, viewed as a type of determination in the production fails its testing);
test whether a feature of the second product fails or not (Liu [0003] lines 1-10 and [0022] lines 1-6; which shows a test case for specific product feature to determine in the feature conforms to the specification, viewed as a type of determination in the production fails its testing, where the a plurality of test cases and new cases can be added thus viewed as being able to have testing for second product disclosed in more detail above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing the testing associated with plurality of features into the testing of Beyel as modified by Jenses for the purpose of increasing usability by having accurate testing to test the plurality of relevant features, as taught by Liu [0003] lines 7-14.

As to claims 4 and 35, Beyel discloses wherein the processing unit is configured to simulate actions of a tester based on the data in the electronic file (Beyel [0073] lines 4-19 and [0075] lines 5-18; which shows the ability to replay, viewed as simulate actions of the tester based on the recorded information).

As to claims 30 and 61, Beyel discloses, wherein the testing of the first product is human-based, and the testing of the second product is machine-based (Beyel [0026] lines 1-4,  [0073] lines 4-19 and [0075] lines 5-18; which shows testing of the plurality of software products where the first test is based on the human input that can be recorded and used for testing the plurality of other software products and thus viewed as machine based).

Claims 2-3, 5-9, 12-13, 20, 22-29, 31, 33-34, 36-40, 43-44, 51, 53-60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen and Liu as applied to claim 1 and 32 above, and further in view of Guttman et al. (Pub. No. US 2011/0191676 A1).

As to claims 2 and 33, Beyel as modified by Jensen and Liu does not specifically disclose wherein the data in the electronic file comprises information regarding tracked actions of a tester, and respective time stamps of the tracked actions.

However, Guttman discloses wherein the data in the electronic file comprises information regarding tracked actions of a tester, and respective time stamps of the tracked actions (Guttman [0076] lines 3-15; which shows that the record/tracked actions and timestamp information of the user interactions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including timestamp information, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use, as taught by Guttman [0076].

As to claims 3 and 34, Beyel discloses, wherein the processing unit is configured to re-execute the tracked actions for performing the testing of the second product based on the information in the electronic file regarding the tracked actions of the tester (Beyel [0073] lines 4-19 and [0075] lines 5-18; which shows being able to re-execute/replay the recorded/tracked actions on a different/second software product for testing).

As to claims 5 and 36, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the electronic file comprises a script, and wherein the processing unit is configured to run the script for testing the second product (Guttman [0047] lines 7-14 and [0048] lines 1-3; which shows that the testing code that acts as a record and map of the user input and applies those inputs as a form of scripting language as part of a record that can be applied to multiple browsers and/or machines thus viewed as a second product).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including and replay as scripts, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0047].

As to claims 6 and 37, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses wherein the script is based on tracked actions of multiple testers (Guttman [0047] lines 3-14 and [0048] lines 1-3; which shows that a plurality of users are able to provide information for the testing code which is what records/tracks the information and can provide scripted information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including and replay as scripts, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0047].


As to claims 7 and 38, Beyel as modified by Jensen and Liu does not specifically disclose however, Guttman as modified discloses wherein the data in the electronic file are based on tracked action(s) performed using a cursor and/or a keyboard (Guttman [0083] lines 1-6; which shows that the recorded/tracked actions include mouse/cursor and keyboard).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including cursor and keyboard for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing a more detailed record of actions for later replay, as taught by Guttman [0047], [0076] and [0083].


As to claims 8 and 39, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses wherein the data in the electronic file comprises: cursor positions; a text typed by a tester; a location of the text typed by the tester, a location of an object selection; or any combination of the foregoing (Guttman [0083] lines 1-6 and [0169] lines 12-21; which shows that the recorded action includes cursor action that include recording the position of the cursor).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including cursor and keyboard for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing a more detailed record of actions for later replay, as taught by Guttman [0047], [0076] and [0083].

As to claims 9 and 40, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses further comprising a non-transitory medium storing the electronic file in association with an identity of the first product (Guttman [0039] lines 2-4 and [0076] lines 3-9; which shows the computer system that would store the record information includes non-transitory storage media).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including cursor and keyboard for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing a more detailed record of actions for later replay, as taught by Guttman [0047], [0076] and [0083].

As to claims 12 and 43, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the processing unit is configured to: obtain a first image that is associated with the testing of the first product (Guttman [0048] lines 5-14; which shows the commands associated with the testing code can include saving or retrieve images associated with testing), and
obtain a second image that is associated with the testing of the second product (Guttman [0048] lines 5-14; which shows the commands associated with the testing code can include saving or retrieve images/live views associated with testing where as disclosed above shows the testing among a plurality of product devices).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions and views for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048].


As to claims 13 and 44, Beyel as modified by Jensen and Liu  does not specifically disclose, however, Guttman discloses, wherein the first image is stored in a non-transitory medium in association with the data, the data comprising information regarding a tracked action of a tester (Guttman [0039] lines 2-4, [0048] lines 6-14 and [0076] lines 3-9; which shows that the images can be saved in a non-transitory medium where this can be synchronized with the stored records/tracked user interaction information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions and views for replay, into the record and replay testing system Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048].

As to claims 20 and 51, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the processing unit is configured to test multiple features of the second product, the multiple features comprising at least a first feature and a second feature, wherein the processing unit is configured to test the first feature of the second product by running a first script that is based on a first tracked action of a tester, and wherein the processing unit is configured to test the second feature of the second product by running a second script that is based on a second tracked action of the tester (Guttman [0047] lines 3-14 and [0048] lines 1-3; which is able to show testing of the plurality of devices using the recorded/tracked actions of the user, where the testing can be done through the running of a script, where the entire second product is being tested by all the tracked actions of the user and thus it can be viewed that a first and second feature of the product have been tested as well).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions and views for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048].

As to claims 22 and 53, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses further comprising a tracker configured to track an interaction of a tester with a web page, wherein the data in the electronic file is based on the tracked interaction (Guttman [0046] lines 1-6 and [0076] lines 3-15; which shows that the tracked/record actions record interaction with the browser).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including bowser actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0046] and [0048].

As to claims 23 and 54, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses wherein the tracker is configured to track a movement of a cursor operated by the tester (Guttman [0076] lines 3-15 and [0080] lines 3-15; which shows that the actions associated with the mouse/cursor movement are tracked).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including cursor actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0080].

As to claims 24 and 55, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the tracker is configured to track a selection of a tab, a selection of a button, a selection of an icon, a selection of a text, or any combination of the foregoing (Guttman, [0076] lines 3-15 and [0080] lines 3-19; which shows being able to track/record mouse action that includes click/selection information of the mouse associated with a click/double click action being tracked/recorded).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including cursor actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0080].

As to claims 25 and 56, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the tracker is configured to track a key stroke and/or a voice input (Guttman [0083] lines 1-6; which shows that the recorded/tracked actions include keyboard actions viewed as key stroke).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions including keyboard actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0083].

As to claims 26 and 57, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the first product comprises a web page, a web site, a computer application, a mobile device application, or a processor application (Guttman [0001] lines 1-3, [0046] lines 1-6 and [0076] lines 3-15; which shows the recorded and testing interaction information is for a web page browser).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0083].

As to claims 27 and 58, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the processing unit is configured to virtually move a cursor with respect to a testing interface without input from a cursor control (Guttman [0073] 1-7, [0076] lines 3-15 and [0080] lines 3-15; which shows using the recorded user interaction information to simulate the user input, which is viewed as including the movement of a cursor).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0045], [0048] and [0083].

As to claims 28 and 59, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the processing unit is configured to virtually make a cursor selection in a testing interface without input from a cursor control (Guttman [0073] 1-7, [0076] lines 3-15 and [0080] lines 3-19; which shows using the recorded user interaction information to simulate the user input, which is viewed as including the movement of a click/selection action of a mouse/cursor).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0073]

As to claims 29 and 60, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the processing unit is configured to virtually type a text in a field of a testing interface without input from a keyboard (Guttman [0073] 1-7, [0076] lines 3-15 and [0081] lines 1-5; which shows using the recorded user interaction information to simulate the user input, which is viewed as including keyboard actions that can be viewed as key press and thus would virtually simulate the text).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0073]

As to claims 31 and 62, Beyel as modified by Jensen and Liu does not specifically disclose, however, Guttman discloses, wherein the data comprises information regarding a selection of a first object, the first object being at a first position in the first product; and wherein the processing unit is configured to perform the testing of the second product by selecting a second object in the second product based on the information regarding the selection of the first object in the first product, the second object being at a second position in the second product, wherein the second position is different from the first position (Guttman [0051] lines 11-23 and [0052] lines 1-16; which shows where specific elements can be selected where the elements are associated with position information where the selected element can be tied to the location information either at the position in the original or relative to where the input is directed, where it is disclosed above that the replay is between two/plurality of products).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guttman showing recording actions for replay, into the record and replay testing system of Beyel as modified by Jensen and Liu, for the purpose of increasing the accuracy of replay by providing more information and that a more accurate record for use on a plurality of devices without requiring further user input, as taught by Guttman [0048] and [0073]

Claims 10-11 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen, Liu and Guttman as applied to claims 9 and 40 above, and further in view of Pruner (Pub. No. US 2014/0297601 A1).

As to claims 10 and 41, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose wherein the non-transitory medium is configured to store one or more additional electronic files that are associated with the identity of the first product.

However, Pruner discloses, wherein the non-transitory medium is configured to store one or more additional electronic files that are associated with the identity of the first product (Pruner [0027] lines 1-4 and lines 21-24 and [0058] lines 4-13; which shows that a plurality of files associated with identifier values are stored).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pruner, showing having a plurality of files associated with identifier values, into the record testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increasing efficiency by compacting the stored information, as taught by Pruner [0002] and [0058].

As to claims 11 and 42, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose, however, Pruner discloses, wherein the retrieving module is configured to obtain the electronic file by selecting one of the electronic files in the non-transitory medium having a latest time stamp (Pruner [0058] lines 4-13; which shows being able to select the most current file based upon the timestamp information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pruner, showing having a plurality of files associated with identifier values, into the record testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increasing efficiency by compacting the stored information, as taught by Pruner [0002] and [0058].

Claims 14-15 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen, Liu and Guttman as applied to claims 12 and 43 above, and further in view of Lazier (Patent No. US 8,701,109 B1).

As to claims 14 and 45, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose wherein the first image is based on a completion of a first task performed during the testing of the first product, and wherein the second image is based on a completion of a second task performed during the testing of the second product.

However, Lazier discloses, wherein the first image is based on a completion of a first task performed during the testing of the first product, and wherein the second image is based on a completion of a second task performed during the testing of the second product (Lazier Col. 2 lines 23-25; which shows that once the testing is complete thus viewed as the task being completed having as associated image being generated, where it is disclosed above the testing of a plurality of devices thus including a second test on the second product).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lazier, showing generation of a completed testing image, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increasing the ease of long-term storage of resulting information, as taught by Lazier Col. 1 lines 37-50 and Col. 2 lines 14-25

As to claims 15 and 46, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose, however, Lazier discloses, wherein the first image comprises a first content of the first product, the first content indicating a first result of a first task for testing the first product; and wherein the second image comprises a second content of the second product, the second content indicating a second result of a second task for testing the second product (Lazier Col. 2 lines 23-25; which shows where the can be an image generated as a result of testing thus reflecting the content of the test of the products, where it is disclosed in more detail above that there can be a plurality of device testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lazier, showing generation of a completed testing image, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increasing the ease of long-term storage of resulting information, as taught by Lazier Col. 1 lines 37-50 and Col. 2 lines 14-25

Claimed 16-19 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen, Liu and Guttman as applied to claims 12 and 43 above, and further in view of Pletter (Pub. No. US 2011/0276946 A1).

As to claims 16 and 47, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose wherein the processing unit is further configured to: apply a mask to the first image to create a first masked image, apply the mask to the second image to create a second masked image, and compare the first masked image with the second masked image.

However, Pletter as modified wherein the processing unit is further configured to: apply a mask to the first image to create a first masked image, apply the mask to the second image to create a second masked image, and compare the first masked image with the second masked image (Pletter [0054] lines 11-16; which shows a mask being applied to the plurality of images and then comparing those two masked images).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pletter, showing applying mask to images, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increase testing efficiency by being able to test specific parts/areas for causing of errors, as taught by Pletter [0057].

As to claims 17 and 48, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose, however, Pletter discloses, wherein the mask is configured to block out one or more portions of the first image and the second image (Pletter [0054] lines 11-16; which shows that the mask is configured to cover/block part of the images).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pletter, showing applying mask to images, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increase testing efficiency by being able to test specific parts/areas for causing of errors, as taught by Pletter [0057].

As to claims 18 and 49, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose, however, Pletter discloses, wherein the testing of the second product comprises testing a feature of the second product, and wherein the processing unit is configured to determine whether the testing of the feature of the second product fails or not based on the comparison of the first masked image and the second masked image (Pletter [0026] lines 1-4, [0027] lines 1-4 and [0054] lines 5-18; which shows being able to test a desired portion by masking exempted portions so as to only compare images of the desired portion/feature of the second product).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pletter, showing applying mask to images, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increase testing efficiency by being able to test specific parts/areas for causing of errors, as taught by Pletter [0057].

As to claims 19 and 50, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose, however, Pletter discloses, wherein the processing unit comprises a dispatch module configured to automatically send out a request to test the second product if the testing of the feature of the second product based on the comparison of the first and second masked images fails (Pletter [0027] lines 12-15 and [0054] lines 16-18; which shows being able to determine if the comparison of the test feature fails and perform an action, where it is disclosed in detail above the ability to test the plurality of device/product viewed as an action taken).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pletter, showing applying mask to images, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of increase testing efficiency by being able to test specific parts/areas for causing of errors, as taught by Pletter [0057].

Claims 21 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen, Liu and Guttman as applied to claims 12 and 43 above, and further in view of Jin et al. (Pub. No. US 2016/0191753 A1).

As to claims 21 and 52, Beyel as modified by Jensen, Liu and Guttman does not specifically disclose wherein the processing unit comprises an image capturer configured to determine the second image by comparing a sequence of image frames with the first image, and selecting one of the image frames that matches the first image as the second image.

However, Jin discloses, wherein the processing unit comprises an image capturer configured to determine the second image by comparing a sequence of image frames with the first image, and selecting one of the image frames that matches the first image as the second image (Jin [0006] lines 6-9, [0017] lines 6-9 and claim 1; which shows being able to match an image frame from an comparison of sequence of image frames).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Jin, showing matching image frames, into the record/replay testing system of Beyel as modified by Jensen, Liu and Guttman, for the purpose of helping to ensure image clarity and thus reduce image noise problems, as taught by Jin [0004] and [0017].

Claims 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Beyel, Jensen and Liu as applied to claims 1, 32 and 63 above, and further in view of Anglin et al. (Pub. No. US 2014/0035945 A1).

As to claims 64, 65 and 66 Beyel as modified by Jensen and Liu does not specifically disclose wherein the first product comprises a first graphical user interface, and wherein the testing interface comprise a second graphical user interface configured to present the graphical feature of the first graphical user interface.

However, Anglin discloses wherein the first product comprises a first graphical user interface, and wherein the testing interface comprise a second graphical user interface configured to present the graphical feature of the first graphical user interface (Anglin [0043] lines 1-16; which shows the plurality of graphical user interfaces that can display and interact/test features associated with an application different from it host system for displaying the application, where it can be seen specifically disclosed above the specifics of a testing interface associated with program features).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Anglin showing the plurality of simulated interfaces, into the testing interface system of Beyel as modified by Jensen and Liu, for the purpose of increasing effectiveness of testing by providing for further testing environments to help ensure correct functioning, as taught by Anglin [0043].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193